 202 DECISIONS OF NATIONAL LABOR RELATIONS BOARD Raines Brothers Store Fixtures, Inc. and AIYin 0. Pearman. Case 10-CA-13075 September 19, 1978 DECISION AND ORDER BY MEMBERS PE'-JELLO, MLRPHY, TRUESDALE On June 7, 1978, Administrative Law Judge John C. Miller issued the attached Decision in this ceeding. Thereafter, Respondent filed exceptions. Pursuant to the provisions of Section 3( b) of the National Labor Relations Act, as amended, the tional Labor Relations Board has delegated its thority in this proceeding to a three-member panel. The Board has considered the record and the tached Decision in light of the exceptions and has decided to affirm the rulings, findings, 1 and sions of the Administrative Law Judge and to adopt his recommended Order. ORDER Pursuant to Section lO(c) of the National Labor Relations Act. as amended, the National Labor tions Board adopts as its Order the recommended der of the Administrative Law Judge and hereby ders that the Respondent. Raines Brothers Store Fixtures. l nc.. Birmingham Alabama, its officers, agents, successors. and assigns. shall take the action set forth in the said recommended Order. except that the attached notice is substituted for that of the ministrative Law Judge. 1 The Re,pondent has excepted to certam credibility findings made by the Law Judge. It the Board's policy not to rule an Law Judge\ w1th respect to the c!t"ar rreponderance of all of the relevant evidence that the arc mcorre<.:t. Standard Dry J1lal/ Products. Inc.. 91 NLRB 544 I 19)0). enid. I KK F.2d 362 (CA 3. 19' I). We have carefull) cxammed the record and find no for reven..mg h1s APPENDIX NoiiCE To EMPLOYEES Pos II:D BY 0RDIR 01· THI: N AI IONAL LABOR RELA I BOARD An Agency of the United States Government W1: WILL '-JO r threaten to discharge or actually discharge Alvin 0. Pearman because of his fusal to join Carpenters Local 520. United erhood of Carpenters and Joiners of America, AFL-CIO, or any other Union. Wr: WILL NOT promise an employee a wage increase contingent upon his joining Local 520 of the Carpenters Union noted above or any other umon. Wr WILL '-JOT in any other manner interfere 238 NLRB No. 32 with, restrain, or coerce our employees in the ercise of their Section 7 rights. including their right to refrain from joining a union. WE WILL make Alvin 0. Pearman whole for any loss of earnings he suffered as a result of his unlawful termination with interest until the date of his reinstatement to his job. RAINES BROTHERS STORE FIXTURES, INC. DECISION STAI'EMDJ I OF TilE CASE Jom; C. MILLER, Administrative Law Judge: This case was heard m Birmingham, Alabama, on January 10. 1978. on a complaint issued October 5, 1977, alleging inter alia, that Respondent, Raines Brothers Store Fixtures. Inc., terrogated, threatened to discharge, and discharged ployee Alvin 0. Pearman on or about September 9 and 12. 1977. respectively. because he failed to join the Union. Upon the entire record in this case. including my vation of the witnesses and their demeanor. I make the lowing findings: FrsmM;s OF F ACI I. H 1RISDICTION Respondent is an Alabama corporation with an office and place of business located in Birmingham, Alabama. where it is engaged in the manufacture and installation of store fixtures. The complaint alleges and Respondent mits that during the past calendar year it sold and shipped finished products in excess of $50,000. directly to customers located outside the State of Alabama. I find that dent is, and has been at all times material. engaged in merce within the meaning of Section 2(6) and (7) of the Act. The complaint alleges, Respondent admits, and I find that Carpenters Local 520, United Brotherhood of ters and Joiners of America, AFL-CIO, herein called the Union. is and has been at all times material. a labor t_;_ttion within the meaning of Section 2( 5) of the Act. II. I Ill· l'NI·AIR LABOR PRAC IICES A. Primary Issue Whether 1. 0. Rames. vice president and plant manager of Respondent terminated Alvin Pearman because he fused to accept a 25-cent wage increase contingent upon Pearman Joining the Union; or whether as Respondent tends. Pearman voluntarily quit because he was refused a wage increase to $6.50 an hour. B. Background Facts It is undisputed that the charging party. Alvin Pearman. was reemployed' by Respondent on November 2. 1976. The 1 In view of pos1t1on, that Pearman not dtM:harged cause of absenteeism or lnl'ompetem.:y hut that he .., uluntartly term mated h1s sporad1c employment w1th the Respondent over the year,, of little lt.:ance.  RAINES BROTHERS STORE FIXTL;RES. INC 203 parties dispute, however. whether Pearman's cessation of employment on September 12. 1977, was prompted by the insistence of Raines, the plant manager. that Pearman join the Union as a condition of getting a 25-cent increase as the General Counsel contends, or whether Pearman voluntarily quit when his wage demand of $6.50 an hour was not met. Respondent's counsel conceded at the hearing that man was not discharged or terminated because of a record of absenteeism or because of any question of his tency as a worker. This case is essentially one of credibility since. if as General Counsel contends, there is credible mony to support the allegations. a violation of the Act is clear since employees cannot be required to join a union in a right-to-work State irrespective of any union-management contract to the contrary. Conversely, if Respondent's mony is credible and Pearman did in fact quit work tarily because he did not receive a wage increase to $6.50 an hour. no violation of the Act occurred. While the termination or voluntary quitting is the major issue. there are subsidiary but related issues of whether J. 0. Rames, interrogated or promised Pearman a wage increase if he would JOin the Union. Lastly. paragraph 9 of the plaint contains the allegation that J. 0. Raines threatened to discharge an employee (Pearman) if he failed to join the Union. I. The testimony of Alvin Pearman Pearman testified that he had two conversations with Curtiss Hamilton. the union shop steward. on Fnday. tember 9. 1977, while at work. In the first conversation Hamilton asked him if he was going to join the Union and Pearman replied no. Somewhat later Hamilton returned and showed him a petition signed by employees and told him that the men were going to withdraw from the Union if he did not join and suggested that if he JOined the Union it would save a big hassle. About an hour or so later. he sa\\ Hamilton hand the petition to Raines. Respondent's sel offered the petition to Counsel for the General Counsel. which was identified by Pearman and admitted as General Counsel's Exhibit 2.l Pearman further testified that he was off sick Wednesday through Friday preceding the Labor Day holiday ber 5. 1977) and that although he had failed to call in to the Company either on Wednesday or Thursday, he did call in sick on Friday. He returned to work the following Tuesday and on Friday. September 9. learned from Ted Roy, the shop foreman. that he would not be paid f(.)r the Labor Day holiday. According to Pearman, Roy had checked With J. 0. Raines and then informed him that he would not be paid. Somewhat later that same morning. Pearman talked to Raines about the holiday pay question and was informed by Raines that since he did not work the day before. i.e .. Friday, the last working day before the holiday, he would not get paid for the Labor Day holiday. Pearman in reply cited the existing labor contract which he contended vided that if you called in Sick, you were still eligible for the holiday pay. Raines told him not to quote the contract to 'The pelllll>n wa' hv 14 emplovees him and asked him 1f he was going to JOin the Union and Pearman said he was not going to join the Union unless he got h1s holiday pay and hackpay of 25 cents from March 17, 1977. or alternatively, to be compensated by having his pay raised to $6.50 an hour. According to Pearman. Raines responded that he would not pay either the holiday pay or backpay. hut he would think about the request for a wage increase to $6.50 an hour. Later that same day, Raines informed him that he could not raise him to $6.50 an hour because of his work record but that he would raise him to $6.25. a 25-cent ra1se and that he would need to JOin the Umon. Pearman said he would not join the Union hut would continue to work for $6 an hour. The following Monday, September 12. 1977, Pearman ported to work and about 8 a.m. was called to Ramcs· otl1ce and had a further conversation there. Raines told h1m that they had tu have a union shop to get some of the jobs the_:. get, again offered him $6.25 an hour, and told him he had to join the Union and told him he would not be paid for the Labor Day holiday. Pearman again offered to jom the Union if he wa; given $6.50 an hour. Raines then sponded that there was nu sense in him staying and that he should go gather up his tools and he would make up his check. Pearman returned lo the shop. gathered up his toob. and after about 15 mmute' Raines came out, punched nut h1s timecard and about a half hour later, Pearman received his final check and left the plant. After Raines testified as discussed 
hereafter, Pearman was called again. on rebu:tal, and testified again that the conversations with Raines occurred on Friday and day. September 9 and 12. respectively. He also denied that he ever stated he was quitting and that Raines stated that while he could not under the law require him to join the L:nion. he (Raines) could have a reduction in force. He affirmed that Raines told h1m that if he accepted the $6.25 an hour he had to JOin the l'nion and that he responded that he would stay on at $6 an hour and nntjoin the l'nion. 2. The testimom of J. 0. Raines Raines testified that the Carpenters Union had ed the employees for as long as he was associated with the Company. approximately 40 years. He stated that a new cnntract went mto effect the day that Pearman was hired. The four wage scales set forth in the contract were mums fnr that classification provided that an employee had satisfactnrily completed a 60-day probationary period. The four wage classifications are set forth on page 12 of Joint E.>;hibit I. and are for helpers. semiskilled, journeyman. and leaderman With the latter classification receiving the top salary scale. Raines did testify. however. that these were minimums and that employees could receive in excess of those amounts. Raines testified that wher. Orman (Pearman) applied for a job they d1d not really need additional help hut that he finally told h1m he could pay him $5.50 an hour and that Orman accepted the JOb on that basis. In February. Orman asked h1m !(Jr a raise and he (Raines) offered tn give h1m a 25-cent raise hut told him that if he did so he would not get the 25-cent raise called fnr in the contract for March 2. 1977. Pearman was thus raised t(l $5.75 111 February but  204 DECISIONS OF NATIONAL LABOR RELATIONS BOARD remained 25 cents under the journeyman rate when the March increase raised journeymen to $6. Raines also stated that employees in the Union were on checkoff and knew generally what employees were in the Union because after employees executed checkoff 
zations. dues were deducted pursuant to a list maintained by the bookkeeper and sent directly to the Union. He did mention several employees in the shop who were not on checkoff. One, Walmack, an older man, only worked part time. Another employee named Hall, while originally hired for the shop, did substantial work doing drafting work in the office. Two other employees, one a truckdriver and other a laborer, were given as illustrations of other ees not in the Union. Raines testified that he had a conversation with Pearman on Tuesday, the day after Labor Day, about whether he would receive holiday pay. Raines stated that he was not going to pay him because he had been laid off for 3 days and queried whether Pearman would pay an employee if he were in his place. When Pearman contended the contract provided for payment if you were sick, Raines asked him 
if he was a union member. When he responded no, Raines said, "then do not hit me with the union contract." When Pearman requested a raise to $6.50, he told him he would consider it. Raines further testified that on payday, Friday, he saw Pearman and advised him that he could not pay him $6.50 an hour in view of his work record, citing some 29 absences over a 8 
to 10 month period, but that he needed him and would pay him $6.25 an hour or he could go elsewhere and look for another job. In this second conversation with man on Friday, Raines denied that the Union was tioned and stated that Pearman made no offer to join the Union. After being refreshed by his affidavit, Raines fied his testimony to state that Pearman had told him why he would not join the Union: (they) beat him out of some money. He affirmed that Hamilton, the union steward, gave him the petition identified as General Counsel's Exhibit 2. After reading the petition, Raines was not clear whether the petition signers were threatening to resign their job or their union membership. When he questioned two of the men about the meaning of the petition, they did not answer him directly when he asked if that meant they were going to quit their jobs. They did say, however. that they did not think it was fair that Pearman got the benefits of the union tract, but did not have to pay dues. He noted that the tion was signed by the core of the production force and that it did upset him because it was disrupting the men and production. He told them that he was not permitted to quire Pearman to join the Union. As to the conversation on Monday, September 12. 1977, Raines testified that in accord with Friday's conversation with Pearman he called him into the office between 8:30-9:00 a.m. and told him he had a decision to make, namely, whether to accept the $6.25 an hour or leave. Raines stated he told Pearman that there was a big 
problem between him (Pearman) and the men due to his nonmembership in the Union and that the relationship between the men was a problem for the Company and was disrupting production. He then asked him to make the decision to accept his offer of $6.25 an hour or to try to get $6.50 somewhere else. He stated Pearman said he could go to work for Wilbur works tomorrow although he could not make as much money. Raines conceded that he knew it was unlawful to force any employee into the Union and replied no when asked by counsel if he terminated Pearman because of his failure to 
join the Union. Raines further testified that on Respondent Exhibit 5, a form from the Alabama Unemployment Compensation Agency, he made the notation with respect to Pearman's discharge. The notation stated in part: Claimant left our employment of his own accord. Work was available, he was not fired or dismissed. He demanded a wage per hour that we could not pay, therefore he made the decision to terminate his ployment here. He denied that Pearman stated he would work for $6 an hour, but conceded that he may have discussed that among various ways people could be laid off; a reduction in force was a common way. On cross-examination, he testified that there had always been a harmonious relationship with the Union; that there had never been any strikes; or any ances except the one filed by Pearman. He conceded that a majority of the work of his firm required bidding on jobs that required a union shop or union label on materials used. By stipulation of the parties, Joint Exhibit I. a copy of the contract in effect from November 2, 1976. contains a union-shop clause in article III, section I, which states as follows: Section 1. The company agrees that it will work only such employees, as governed by this agreement, who are members in good standing with the Union, in the Birmingham, Alabama plant of the Company. Any new employee shall be considered a probationary ployee for a period of thirty (30) days to sixty (60) days, after which time such employee shall ately make application to become a member of the Union. The Union agrees not to arbitrarily or sonably withhold its approval of any application for membership in the Union by such probationary ployee. The General Counsel has not urged or alleged that the above clause be found an unfair labor practice, but has urged that such clause be considered in determining whether the actions alleged are violative of the Act. Other than the fact that the union steward handed a petition to Raines threatening that certain employees would "resign," there is no other evidence implicating the Union in man's alleged dismissal. In any event, the Union is not charged here with a violation of the Act. Raines testified that in negotiations it (the Company) has tried to get rid of article III, section I, but that the Union has insisted it remain in the contract on the basis of a ings" clause in the contract. He denied that such clause has been utilized or that any person has been discharged cause he was not a member of the Union. Raines affirmed that Pearman filed a grievance ing his failure to receive the holiday pay for Labor Day and for his failure to receive the 25-cent raise as provided by the contract from March 2, 1977, for journeyman. Pearman  RAINES BROTHERS STORE FIXTuRES, INC. 205 filed such grievance shortly after his discharge. As a result he was awarded the holiday pay, but his request for the additional 25 cents hourly retroactive to March 2. 1977 was denied. Upon redirect examination. Raines affirmed that the Company has other nonunion employees and that the Union has never requested their discharge. He conceded that employees had asked him to get Pearman to join the Cnion. He also adm1tted that he had not received any tions similar to General Counsel's Exhibit 2 with respect to any other nonunion employees. C. Findings and Conclusions For the reasons enunciated hereafter. I find and conclude that Respondent, through its vice president and plant ager. J. 0. Raines. unlawfully terminated Alvin Pearman because he refused to become a member of the Cnion. It is undisputed that from the date of his hire in ber 1976. Alvin Pearman was being paid 25 cents under the journeyman rate despite his prior years of service with the Company and that this fact rankled Pearman and became the touchstone of his dispute with the Union and the pany. For some reason not fully explained, he appeared to hold the Union also responsible for his failure to get the journeyman rate and this explains his comment to the union steward in response to their request to join the Union that since they had made him wait for 6 months. he was going to make the Union wait for his dues and membership. The testimony of Raines himself made it clear that man's nonmembership in the Union became of paramount importance once the core of his production force threatened to resign if he were not required to join the Union. While mindful of the fact that he could not lawfully force man to join the Union. Raines attempted to condition an offer of an increase of 25 cents an hour to Pearman's joining of the Union. Raines himself testifieli that he was upset by the petition and that the lack of cooperation between man and the men was a company problem that was ing production. In this context it is only logical that Raines would attempt to smooth out the problem by alternating waving a carrot (a 25-cent raise) to Pearman if he would join the Union or threatening to discharge him if he did not join the Union. Nor am I persuaded that in this factual context. Pearman went to Raines and demanded $6.50 an hour or he would quit since Pearman's conduct throughout did not indicate such a precipitous nature. Pearman had hired on at $5.50 an hour; had accepted a 25-cent raise in February knowing that he would again be below the journeyman scale when the contractual raise scheduled for March 2, 1977, went into effect. He worked from March 2, 1977, until he ceased work in September 1977 still 25 cents under the man rate. Given such background. it is inconsistent that suddenly Pearman would demand $6.50 or else and gives credence and credibility to Pearman's testimony that he did not threaten to quit. Moreover, given his growing antipathy towards the Union because it had not assisted him in his wage demands. it is consistent that he rejected the 25-cent wage increase conditioned upon his joining the Union and made his counter offer to join the Union if he were given the $6.50 rate. I credit the testimony of Pearman over Raines on all critical points not only because it is more logical in the factual context discussed above, but based also on the meanor of the witnesses. Moreover. as I indicated the mony of Raines was inconsistent. At one point he testified that the problem of Pearman's membership in the Union was a problem between him (Pearman) and the men in the shop. In the same breath he stated that the petition sented him was upsetting, that the dispute was affecting the production of the shop and presented a problem to the Company. Whether the petition of the men was a threat to resign from the Union or their jobs. I find it unnecessary to solve, as either alternatives presented a major problem for Raines and the Company. Thus, while giving lipservice to the fact that the law prevented him from requiring Pearman to join the Union, I find that Raines conditioned his offer of a raise of 25 cents on Pearman's joining the Union. When Pearman rejected the offer, Raines seized the opportunity to place the burden on Pearman to either accept his offer ditioned with union membership or to leave. Raines ceded that Pearman never mentioned the word quit. over the conduct of Raines in going to secure Pearman's timecard is more consistent with a termination than that of a voluntary quit. Accordingly, for the reasons noted above, I find that Pearman was terminated because he rejected Raines' offer of 25 cents contingent upon union ship. The fact that Pearman offered to join the Union if he was raised to $6.50 is not material inasmuch as he also offered to remain without union membership at $6 an hour. It was the lack of union membership and not Pearman's wage scale that was causing the trouble in the shop. Granted that Raines was faced with the practical lems of resolving the union question without untoward fect on production, the law is clear that, in a right-to-work State. an employer may not condition continued ment on an employee's joining of a union. I find that he did so here and that in fact, Raines terminated Pearman for his failure to join the Union. Such conduct is violative of tion 8(a)(3) and (I) of the Act. The complaint contains further related allegations to the effect that: (a) Respondent, through J. 0. Raines, on or about tember 9, 1977, interrogated an employee about his union membership (par. 7 of the complaint). I find no support for such allegation. At the most, Raines. whom I find already knew that Pearman was not a member of the Union, responded rhetorically when Pearman began to cite the contract to him about his right to qualify for the Labor Day holiday pay. Raines stated in effect that you quote the contract to me when you are not even a union member. Raines was not really interrogating Pearman to find out his union membership. Accordingly, such tion is dismissed. (b) That J. 0. Raines promised an employee a wage crease if he would join the Union (par. 8 of the complaint). As I have previously credited Pearman's testimony that Raines offered him a 25-cent raise contingent upon his ing the Umon, there is adequate support for such tion. Accordingly, I find that by such an offer of benefit, Respondent interfered with Pearman's Section 7 rights to  206 DECISIONS OF NATIONAL LABOR RELATIONS BOARD refrain from joining a union and that such conduct is tive of Section 8(a)( I) of the Act. (c) That J. 0. Raines. on or about September 12. 1977. threatened to discharge an employee if he failed to join the Union (par. 9 of the complaint). As I have found that Raines unlawfully terminated man on September 12, 1977. I also find that Raines' ment that while he could not fire him for not joining the Union, he could always have a reduction in force, tuted a threat of discharge and is therefore violative of tion 8(a)( 1) of the Act. 01-LAw I. Raines Brothers Store Fi:..tures, Inc .. Is an employer engaged in commerce within the meaning of the Act. 2. Carpenters Local 520, United Brotherhood of ters and Joiners of America, AFL-CIO. is a labor tion within the meaning of the Act. 3. By terminating Alvin 0. Pearman on September 12. 1977. because he refused to join the Union. Respondent violated Section 8(a)(3) and (I) of the Act. 4. By promising Alvin 0. Pearman a 25-cent raise on September 9 and 12. 1977. If he joined the U Ilion and hv alternately threatening his discharge If he failed to Jnin L nion, Respondent violated Section 8(a)( I) of the Act. 5. Any other allegations of unfair labor practices not specifically found herein are hereby dismissed. 6. The aforesaid unfair labor practices are unfair labor practices affecting commerce within the meaning of Section 2(6) and (7) of the Act. Till RI·.Ml:DY By letter dated Octuber !3. 1977. Respondent otfen:d to reinstate Alvin 0. Pearman and he was 'uhse4uently stated to hisjoh. In light of -;uch reinstatement. Respondent at the hearing moved to dismiss that part of the alkgations of paragraphs 10 and II that allege a rct'usal to reinstate. Counsel for the General Counsel agreed and moved to amend the complaint accordingly. I for purpo'e' of the record that the 4uestion of reinstatement was llll Iunger Ill ISSUC. Having found that Respondent has engaged in unfair bor practices. I shall recommend that It he ordered to cease and desist therefrom and to take certain anirmative action designed to efrectuate the policies of the Act. The tive action will consist of making Alvin 0. Pearman whole for any loss of wages he may have incurred hv reason of such unlawful termination on September 12. 1977. until his offer of reinstatement with interest thereon to he computed in the manner prescribed in F. IV. Woolworth Compam·. 90 N LRB 289 ( 1950). and Florida ,)'tee! Corporation. D I NLRB 651 (1977).1 Upon the hasis of the f(lfegoing tindmgs of t:tct. sions of law, and the entire record in this proceeding. and 1 See. generally. h1.1 Phmrhing & 1/c<Jtrnx Co. :--;LRB 716 (IY62) pursuant to Section IO(c) of the Act. I hereby issue the following recommended: ORDER' The Respondent, Raines Brothers Store Fixtures. Inc., Birmingham. Alabama. Its officers, agents. successors. and assigns. shall: I. Cease and desist from: (a) Encouraging membership in or activity on hehalf of Carpenters Local 520, L:mted Brotherhood of Carpenters and Joiners of America. AFL CIO. or any other lahor ganization and mterfering With the protected concerted tivitie' of employees. hy promising a wage increa'e If ployees JOin a Lnion. or hy threatening to discharge or hy dischargmg employees if they faded to join a Union. (h) In any other manner interfering with, re,traimng. ur coercmg its employees in the exercise of righb guaranteed in SectiOn 7 of the Act. 2. Take the following affirmative actiun which is deemed necessary tu effectuate the purposes of the Act: (a) Make Alvin 0. Pearman whole for any loss of pay he may have sufl"ered hy reason of Respondent's unlawful mination of him hy pavment to him of a sum of monev e4ual to what he couki have earned from September 1i. 1977. to the date of Respondent's offer of reinstatement with Interest a' set furth 111 the sectiOn of this Decision tled "The Remed\." (h) Preserve at;d, upon re4uest. maJ..e available to the Buard or ib agents. f(H· exammatiun and copying. all roll records. social payment records. timecards. per,unnel records and reports. and all other records. sary tu analyze the amounts of hackpay due under the term' of this recommended Order. (c) Po't at Its Birmingham. Alabama. plant copies of the attached Illl(Ice marked "Append1.x."' Copies ofsa1J notice. un t(Jrms pwvided by the Regional Director for Region 10. after he1ng duly signed b) Respondent's representative. shall he poo.ted by Respundent Immediately upon n:ceipt thereof. and ht: maintamed hy it li>r 60 consecutive days thereat'ter. in conspicuous places. including all places notices to employees are customanly posted. Reasonable steps shall he taken hy Re,pundent to Insure that 'aid tices are not altered. debced. or cuvered by any other rial. (d) the Regional Director for Region 10. 111 wnt-111g, within 20 days from the date of this Order. what steps have been taken to comply herewith. 4 In the c\'cnl no are tiled pro\ldcU h\ Sec. 102.46 of the and of the 1\atwnal l..ah\H Rt·latwm.-Board. the .Ł wJ rccommendeJ Order herein \haiL pn)\h.led 1n Sec. 102 4S uf the Rules and Rcgula11ons. he adupied by Ihe Buard and become Its anJ Order. anJ all tlhJcctHm\ thereto \hall he JcemeJ v.. a!\'cJ for all the event that this Order 1" cnll.m.:cJ hy a JUdgment uf a L!mtt-J Stak'\ Court uf Appeals, Ihc words 111 lhe nul1cc rcadmg "Pthted h' Order of the Nauonal Lahor Rela11ons Board" \hall read Pur..,uant to a Judgment of the United States Court llf Appcab Enforcing an Order uf the National Labor Rdatwm. Bo,nJ." 